Citation Nr: 1144615	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  09-29 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  What evaluation is warranted for pseudofolliculitis barbae on and prior to February 11, 2009? 

2.  What evaluation is warranted for pseudofolliculitis barbae since February 12, 2009?


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to May 1993. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an May 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A Travel Board hearing in front of the undersigned Veterans Law Judge was held in May 2011.  A transcript of the hearing has been associated with the claim file.  

The issue of entitlement to a compensable rating for pseudofolliculitis barbae from February 12, 2009 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On and prior to February 11, 2009, pseudofolliculitis barbae was manifested by small areas of papular lesions covering less than five percent of the body area and requiring no more than topical therapy.


CONCLUSION OF LAW

For the period on and prior to February 11, 2009, the criteria for a compensable evaluation for pseudofolliculitis barbae are not met.  38 U.S.C.A. §§ 1155 , 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159 , 4.3, 4.7, 4.118, Diagnostic Codes 7806, 7813 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned for pseudofolliculitis barbae, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination in February 2009 which is adequate for rating purposes.  The Veteran has not identified additional medical evidence that needs to be obtained with regard to the issue decided herein.  

Legal Criteria and Analysis

In May 2008, the RO granted entitlement to service connection for pseudofolliculitis barbae and assigned a noncompensable evaluation effective February 27, 2004. The Veteran appealed the disability rating assigned.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the United States Court of Appeals for Veterans Claims (Court) also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's pseudofolliculitis barbae has been rated under Diagnostic Code 7813 for dermatophytosis.  Pursuant to the rating schedule dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae is rated as disfigurement of the head, face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, 7805), or dermatitis (DC 7806) depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813. 

On review, the Veteran's skin condition involves bumps/rash in the facial area.  There is no evidence of any permanent scarring or facial disfigurement.  Therefore, the predominant disability is consistent with dermatitis, which is evaluated as follows: less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period (0 percent); at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period (10 percent).  38 C.F.R. § 4.118, Diagnostic Code 7806. 

VA outpatient treatment records of February 2006 show the Veteran was seen for pseudofolliculitis barbae and was found to have papular lesions scattered on the face and neck (beard distribution).  

VA outpatient treatment records of May 2007 show the Veteran had no skin rashes.  

VA outpatient treatment records of July 2008 show the Veteran was seen for pseudofolliculitis barbae and was found at the time to have skin toned papules in areas of hair growth on the neck and face.  He was discharged from the dermatology clinic at that time.  

At a February 11, 2009 VA examination the Veteran reported developing shaving bumps each time he shaves which continually remained on his neck.  He reported using Clindamycin Phosphate topical solution which is not a steroid, for treatment.  Physical examination showed no papular lesions on the neck or face at the time.  The diagnosis was remote history of pseudofolliculitis barbae with none seen in this exam. 

On review, the preponderance of the evidence does not show that the Veteran's pseudofolliculitis barbae involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent but less than 20 percent, of exposed areas affected.  Moreover, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs have not been required for a total duration of less than six weeks during the past 12-month.  Indeed, at the February 2009 VA examination, no pustules or lesions were noted.  Accordingly, entitlement to an initial compensable evaluation for pseudofolliculitis barbae on and prior to February 11, 2009 is denied. 

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 

As discussed above, the rating criteria for service-connected pseudofolliculitis barbae reasonably describe the Veteran's disability level and symptomatology.  Thus, as his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extraschedular evaluation is in order.  Id. 


ORDER

A compensable evaluation for pseudofolliculitis barbae on and prior to February 11, 2009, is denied.


REMAND

At his May 2011 hearing the Veteran testified that his pseudofolliculitis barbae had worsened since the February 11, 2009, VA examination.  Hearing transcript, page 3.  The United States Court of Appeals for Veterans Claims has held that when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and a veteran's contention that the pertinent disability had increased in severity).  Thus, another examination is warranted.   Moreover, the appellant is competent to state that his skin disorder is more irritating than it was more than two years ago.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he identify any treatment he has received for pseudofolliculitis barbae since February 11, 2009.  Thereafter, the RO should attempt to secure any records which have not previously been added to the claims folder.  Duplicative records should not be added.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, the RO should schedule the Veteran for a VA dermatology examination.  The claim folder is to be made available to the examiner to review.  In accordance with the latest AMIE worksheets for rating skin disabilities, the examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to pseudofolliculitis barbae.  The area involved must be described in percentage terms.  A complete rationale for any opinions expressed must be provided.  

3.  The Veteran must be notified that it is his responsibility to report for the ordered examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011). 

4.  After the development requested is completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  Thereafter, the RO must readjudicate the claim of entitlement to an increased rating for pseudofolliculitis barbae since February 12, 2009.  If the benefit is not granted, the Veteran must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


